Citation Nr: 1034505	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-35 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to waiver of payment or recovery of Department of 
Veterans Affairs copayments calculated in the amount of $648.55 
for health care system services and prescriptions, to include 
whether copayment amounts were properly created.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from January 1950 to January 1958.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2007 decision by the Department of 
Veterans Affairs (VA), Medical Center (VAMC), located in Palo 
Alto, California.  

The issue of entitlement to service connection for bilateral 
hearing loss has been raised by the record, but has not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the RO for 
appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

As a preliminary matter and as will be explained below, the Board 
is of the opinion that further development is necessary prior to 
final appellate review.  In this regard, in approximately 2001, 
the Veteran was enrolled into the VA healthcare system.  At that 
time, he was not in receipt of VA compensation benefits, nor was 
he service-connected for any disability.  After reviewing of the 
Veteran's application for health care benefits, it was determined 
that he would be classified as a Category 8 service member, and 
that he would be responsible for a set amount of copayments.  The 
copayment amount was based upon the type of services, including 
prescription fulfillment, received at a VA facility.

Per the testimony provided by the Veteran, he did not have any 
problems with the copayment amounts (and the payment thereof) 
until calendar year 2005.  It was in 2005 that he began 
experiencing problems with the billing methods employed by the 
VA.  He has indicated that the VAMC would send him an invoice or 
bill indicating the amount he owed, as a copayment, to the VA, 
and following his receipt of said bill, he would send a check for 
the amount owed.  In 2005, because he was in the process of 
changing financial institutions, he paid his sister who, in turn, 
sent the checks to the VA.  Apparently the individual who 
processed the checks did not understand that the Veteran's sister 
was sending the checks on behalf of the Veteran and the amounts 
were reportedly credited to another service member's account.  
Copies of those checks appear in the claims folder and the 
Veteran's name is clearly indicated on all of the checks 
submitted.  

According to the Veteran, because his was not properly credited 
with the amounts paid to the VA, the VA sent a notice to the 
Veteran asking that he pay an aggregate amount of $648.55.  In 
response to the demand by the VA, the Veteran asked for a waiver 
of payment of the amount.  Alternatively, he stated that he had 
paid the copayment amounts and that the VA and the VAMC had erred 
in asking for additional payments.  The VAMC then processed the 
Veteran's statement as a waiver request and it then denied said 
request.  The Veteran was notified of that action and he has 
appealed to the Board for relief.

In his testimony before the Board, the Veteran has basically 
stated that it is his belief that he had been double billed by 
the VA for services rendered.  He believes that this double 
billing stems from 2005 and has continued to the present.  
Moreover, he contends that not only has the VA double billed him 
for his copayment amounts but it has also taken monies from his 
monthly Social Security Administration retirement check to pay 
the copayments.  In essence, he believes that he should not be 
making any copayment amounts at this point because the VA has 
received personal checks and monies from his Social Security 
Administration monthly pension well in excess of any amounts 
previously owed.  

A review of the available records before the Board fails to show 
whether an actual accounting and audit of the Veteran's account 
has occurred.  Also, it is unclear from the claims folder whether 
the checks written on behalf of the Veteran by his sister, and 
the amounts contained therein, were ever correctly applied to the 
Veteran's account.  Moreover, it is unclear as to why the VA has 
requested that the Veteran's Social Security Administration 
pension be used to pay the copayment amounts, as reported by the 
Veteran, and if so, the amount obtained from that benefit and 
applied to the copayments.  

Therefore, because there is a lack of clarity in the claims 
folder, it is the decision of the Board that the claim should be 
returned to the VAMC so that additional development may occur.  
See also Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) 
("when a veteran raises the validity of the debt as part of a 
waiver application . . . it is arbitrary and capricious and an 
abuse of discretion to adjudicate the waiver application without 
first deciding the veteran's challenge to the lawfulness of the 
debt asserted against him or her"); VAOPGCPREC 6-98 (July 24, 
1998) (holding that when a veteran challenges the validity of the 
debt and seeks waiver of the debt, the [RO] must first fully 
review the debt's validity and, if the office believes the debt 
to be valid, prepare a written decision fully justifying the 
validity of the debt before referring the waiver request to the 
Committee on Waivers and Compromises).  A debtor may dispute the 
amount or existence of a debt, which is a right that may be 
exercised separately from a request for waiver or at the same 
time.  38 C.F.R. § 1.911(c)(1) (2009).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the Palo Alto VAMC, and the Veteran will be notified 
when further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The VAMC should request that the 
Veteran provide the VAMC with copies of all 
bills/invoices received by him for the 
copayment amounts stemming from 2005 to the 
present.  The VAMC should further request 
copies of any checks that the Veteran has 
sent to the VAMC for payment of the 
copayment amounts for the years 2005 to the 
present.  (The Veteran should be informed 
that he does not have to provide copies of 
the checks sent to the VA by his sister 
since those copies are already of record.)  
Finally, the VAMC should ask the Veteran 
for additional information concerning his 
Social Security Administration pension and 
the amounts being allotted to the VA.  More 
specifically, the Veteran should be asked 
for copies of any letters from the VA or 
Social Security Administration informing 
the Veteran that the VA would be using 
funds from his Social Security 
Administration pension for the copayment 
amounts owed to the VA.  Once obtained, all 
documentation should be associated with the 
claims folder. 

2.  The VAMC should obtain and include in 
the claims folder all correspondence sent 
to the Veteran in conjunction with the 
copayment amounts owed to the VA.  The 
Board is particularly interested in the 
correspondence that has been sent to the 
Veteran from January 1, 2005, to the 
present.  Also of interest is any letters 
notifying the Veteran that the VA would be 
using the Veteran's Social Security 
Administration pension funds to pay any 
copayment amounts owed to the VA.  

3.  The VAMC should then undertake an audit 
of the Veteran's copayment health care 
benefits account, from January 1, 2005, to 
the present, in order to provide the basis 
for the calculation of any amounts 
purportedly owed by the Veteran to the VA.  
The audit should detail when the copayment 
amount was incurred, when the invoice for 
the copayment amount was sent to the 
Veteran for payment, when the check for the 
copayment amount was received at the VAMC 
or the RO, and when the copayment amount 
was actually credited to the Veteran's 
amount.  The audit should also take into 
account checks written by the Veteran's 
sister on his behalf (copies of which are 
in the Veteran's claims file) and ensure 
that they have been properly credited to 
his account.  The audit should further 
detail any Social Security Administration 
pension funds that are being used for any 
copayment amounts owed by the Veteran.  
This audit should be accomplished on a 
month-by-month basis.  A copy of the 
written audit should be inserted into the 
claims file and another provided to the 
Veteran and his representative.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


